Citation Nr: 1030119	
Decision Date: 08/12/10    Archive Date: 08/24/10	

DOCKET NO.  07-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee, with postoperative 
residuals of arthroscopic excision of a medial plica and 
chondroplasty.   

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the current severity of the Veteran's service-connected bilateral 
knee disabilities.  

In that regard, at the time of a VA medical examination in 
November 2005, the Veteran complained of constant pain, 
stiffness, and swelling in both of his knees.  However, a 
physical examination of the Veteran's knees conducted at that 
time showed no evidence of any limitation of motion.  Moreover, 
both the Drawer test and McMurray's test were within normal 
limits.  

At the time of a subsequent VA medical examination in 
November 2008, the Veteran once again voiced complaints of 
stiffness and swelling in his knees.  However, he denied any 
problems with instability.  A physical examination of the 
Veteran's knees conducted at that time showed a full range of 
motion of both knees, and no evidence of instability.  However, 
at the time of a subsequent hearing before the undersigned 
Veterans Law Judge in June 2010, the Veteran complained not only 
of stiffness and swelling in both of his knees, but also a loss 
in range of motion.  See Transcript, pp. 5, 8.  Moreover, 
according to the Veteran, he suffered from a "loss of balance" 
and instability such that he found it necessary to utilize braces 
on both knees.  See Transcript, pp. 6, 16, 21.  

The Board notes that, while in correspondence of August 2006, the 
Veteran indicated that he wished to apply for service connection 
for arthritis in both knees, this issue has not yet been 
addressed by the RO.  Inasmuch as the Veteran's arthritis might, 
in fact, be "part and parcel" of his currently service-connected 
right and left knee disabilities, it is "inextricably 
intertwined" with the issue currently on appeal, and must be 
considered in the context of the Veteran's current claim.  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
January 2010, the date of the most recent 
clinical evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

2.  The Veteran should then be afforded an 
additional VA orthopedic examination in 
order to more accurately determine the 
current severity of his service-connected 
right and left knee disabilities.  The 
RO/AMC is advised that the Veteran must be 
given adequate notice of the date and place 
of any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner specifically 
comment regarding the severity of the 
Veteran's service-connected right and left 
knee disabilities, to include any and all 
limitation of range of motion, as well 
as functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, instability, and 
deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation, and comment as to 
whether the Veteran's arthritis in the 
right and left knees is "part and 
parcel" and/or causally related to his 
currently service-connected knee 
disabilities.  Finally, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected right and left knee 
disabilities.  To the extent possible, any 
additional functional loss or limitation of 
motion attributable to such flare-ups 
should be described.  

A complete rationale for any opinions 
expressed must be provided.  Moreover, 
the claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  A 
notation to the effect that this record 
review has taken place must be included 
in the examination report.  

3.  The RO/AMC should then readjudicate the 
Veteran's claims for increased evaluations 
for his service-connected right and left 
knee disabilities.  Should the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in February 2010.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



